Exhibit 3.2 STATE OF DELAWARE CERTIFICATE OF LIMITED PARTNERSHIP · The Undersigned, desiring to form a limited partnership pursuant to the Delaware Revised Uniform Limited Partnership Act, 6 Delaware Code, Chapter 17, does hereby certify as follows: · First:The name of the limited partnership is RESOURCE REAL ESTATE INVESTORS 7, L.P. · Second:The address of its registered office in the State of Delaware is 110 S. POPLAR STREET, SUITE 101 in the city of WILMINGTON, DE19801 The name of the Registered Agent at such address is ANDREW M. LUBIN · Third:The name and mailing address of each general partner is as follows: RESOURCE CAPITAL PARTNERS, INC. GENERAL PARTNER ONE CRESCENT DRIVE, SUITE 203 NAVY
